Judgment reversed on the law and the facts, with costs, and judgment directed for the defendant, dismissing the complaint upon the merits, with costs. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made in conformity herewith. The plaintiff took title to this property with full knowledge of the restrictive covenant in question, which was exacted as part of the consideration for the conveyance to her, and it is, therefore, enforcible against her by the defendant in equity. (Vogeler v. Alwyn Improvement Corp., 247 N. Y. 131.) Young, Kapper, Hagarty, Tompkins and Davis, JJ., concur. Settle order on notice. [139 Mise. 672.]